Case 1:19-cv-02665 Document1 Filed 05/06/19 Page 1 of 2 PagelID #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

cere cence ee ene eee eee ener een erence x

MARIA WHITLEY,
Plaintiff,

-against-

32 BJ Union,
Defendants.

pee ee eee ener eee en eee xX
NOTICE OF REMOVAL

 

Defendant, Building Service 32BJ Health Fund and Building Service 32Pension Fund,
sued herein as 32 BJ Union (“Funds”), by their attorneys, Raab, Sturm & Ganchrow, LLP., hereby
file this Notice of Removal of the above-captioned action to the United States District Court for
the Eastern District of New York from the Supreme Court of the State of New York, County of
Queens, where the action is now pending, as provided by Title 28, United States Code, Chapter
89, and now states:

1. The action was commenced on or about March 7, 2019 under Index Number
703982/2019 in the Supreme Court of the state of New York, County of Queens.
(Copies of the summons and the pro-se complaint is annexed hereto as Exhibit
“A”),

2. The action is one of a civil nature seeking monetary damages against the Funds.
The matters in dispute are ones in which the United States District Court has
original jurisdiction under the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. 1001, et seq, in that Plaintiff is suing two multi-employer
benefit funds for payment of long term disability and/or pension benefits allegedly

due Plaintiff.
Case 1:19-cv-02665 Document1 Filed 05/06/19 Page 2 of 2 PagelD #: 2

3. The Funds are “employee benefit plans” established under Section 302(c)(5) of the
LMRA 29 U.S.C. 186(c)(5), within the meanings of Sections 3(1), 3(2), and 3(3),
and 503(d)(1) of the ERISA, 29 U.S.C. 1002(1), 1002(2), 1003(3) and 1132(d)(1).
The principal place where the Funds are administered is at 25 West 18" Street, New
York, New York. The time for the Funds to answer in this proceeding has not yet
expired.

A. The Funds will give written notice of the filing of this notice of removal as required
by 28 U.S.C. §1446(d).

5. A copy of this notice of removal will be filed with the Clerk of the Supreme Court
of the State of New York, County of Queens, as required by 28 U.S.C. §1446(d).

WHEREFORE, Defendants pray for the removal of the above-captioned action from the

Supreme Court of the state of New York, County of Queens, to the United States District Court

for The Eastern District of New York.

DATED: Fort Lee, New Jersey

May 6, 2019

RAAB, STURM & GANCHROW, LLP

 

BY: ke Lm nconncn Sy

Tra A. Sturm
Attorneys for Defendant Funds
2125 Center Avenue, Suite 100
Fort Lee, New Jersey 07024
201-292-0150
isturm@rsgllp.com

 
